UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-8029


FRANK D. BOATSWAIN,

                      Petitioner – Appellant,

          v.

STATE OF NORTH CAROLINA,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-hc-02106-FL)


Submitted:   February 27, 2014             Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank D. Boatswain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Frank     D.    Boatswain      seeks    to       appeal       the     district

court’s order dismissing his 28 U.S.C. § 2254 (2012) petition as

an   unauthorized       successive       petition     or,      in     the    alternative,

denying relief on the petition.                   The order is not appealable

unless    a    circuit       justice    or   judge    issues        a   certificate         of

appealability.        28 U.S.C. § 2253(c)(1)(A) (2012).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by      demonstrating             that

reasonable      jurists        would    find      that     the      district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the     prisoner           must

demonstrate      both    that     the    dispositive          procedural          ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Boatswain has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3